UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6975


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SAMMY CHAVIS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (4:95-cr-00033-CMC-1; 4:97-cv-03393-CMC)


Submitted:   July 19, 2012                 Decided:   July 26, 2012


Before DUNCAN, AGEE, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Sammy Chavis, Appellant Pro Se.   Alfred William Walker Bethea,
Jr., Assistant United States Attorney, Florence, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Sammy      Chavis     seeks      to    appeal    the    district       court’s

order    construing      his    “Motion      to     Do   Justice”     pursuant      to   28

U.S.C.A.    § 2255       (West     Supp.         2012)    and      dismissing      it    as

successive.        The    order    is     not      appealable      unless    a     circuit

justice    or    judge   issues    a    certificate         of    appealability.         28

U.S.C. § 2253(c)(1)(B) (2006).                    A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2006).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating           that   reasonable     jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see     Miller-El      v.   Cockrell,       537    U.S.    322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                            Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Chavis has not made the requisite showing.                       Accordingly, we

deny a certificate of appealability and dismiss the appeal.                              We

dispense    with       oral    argument       because       the     facts    and     legal



                                             2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           DISMISSED




                                3